Citation Nr: 0424692	
Decision Date: 09/08/04    Archive Date: 09/16/04

DOCKET NO.  03-15 251A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, 
including post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Keith D. Snyder, Attorney at 
Law




ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel




INTRODUCTION

The veteran had active service from July 1964 to September 
1966.

This appeal to the Board of Veterans' Appeals (Board) stems 
from a June 2002 rating decision of the Baltimore, Maryland, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The RO denied service connection for depression, 
including associated with post-traumatic stress disorder 
(PTSD), and for residuals of an appendectomy.

The veteran timely initiated an appeal from these adverse 
determinations by submitting a notice of disagreement (NOD) 
in August 2002.  Thereafter, in correspondence received at 
the RO in February 2003, he stated that he was modifying his 
claims, as he was not pursuing service connection for 
residuals of an appendectomy.  Accordingly, he has withdrawn 
that issue from appellate consideration.  38 C.F.R. § 20.204 
(2003).  So the only claim currently before the Board is for 
an acquired psychiatric disorder, inclusive of PTSD.


FINDINGS OF FACT

1.  The veteran was found to have a personality disorder 
during service, a condition that cannot be service connected 
as a matter of law.

2.  A psychiatric disorder for which service connection may 
be granted, classified as dysthymia, was first demonstrated 
many years after the veteran's separation from service, and 
there is no competent medical evidence of record linking 
current dysthymia to military service.  

3.  The veteran did not engage in combat with the enemy.

4.  The evidence does not establish that the veteran has PTSD 
attributable to a stressor in service.  


CONCLUSION OF LAW

A psychiatric disorder, including PTSD, was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service personnel records show the veteran served in the Navy 
and completed training as a hospitalman.  He did not have 
foreign service.  On an examination in June 1964 for service 
entrance, the veteran denied nervous trouble of any sort, 
and he was evaluated as psychiatrically normal.

Service medical records disclose the veteran underwent a 
psychiatric evaluation in June 1966.  He was seen for an 
emergency consultation because of incapacitating anxiety, 
confusion of thinking, suicidal rumination and recurrent 
despondency.  Mental status examination revealed occasional 
hints of loosened associations, and thought processes were 
marked by periodic disruption.  Affect was markedly 
constricted and mood was despondent.   

The veteran's history indicated significant parental 
rejection.  Recurrent marital turmoil was detailed.  The 
veteran had a very low self-opinion and described himself as 
a "loner" throughout his adolescence.  Recurrent 
despondency and sense of alienation prior to enlistment were 
detailed.  History further indicated that he adjusted with 
some difficulty to recruit training and encountered repeated 
problems with authority conflicts.  It was reported that his 
superiors were concerned about his functioning, as he 
presented with a vague, confused appearance, and would at 
times would seem unable to follow simple directions.  



The examiner commented that the veteran's life-long character 
disorder was so entrenched as to make the usual counseling, 
leadership and psychiatric contact useless.  There were hints 
of a possible early thought disorder, and it was believed 
that further stress might cause rapid decompensation into an 
overt psychosis.  The impression was schizoid personality.  
Prompt administration separation was recommended.  

A subsequent psychiatric evaluation in service, in early July 
1966, followed a hallucinatory experience in which the 
veteran heard a man's voice remarking on his destiny.  On 
mental status examination, the veteran showed no gross 
distortions of perception and was well oriented.  He was 
quite obsessive and tended to intellectualize about his 
feelings.  He had little psychological insight and was found 
to be more or less helpless in the face of his personality 
disorder.  The examiner commented that the veteran not only 
displayed schizoid behavior, but also obsessive-compulsive 
behavior.  In mid-July 1966, the examiner observed that the 
veteran could not make a satisfactory adjustment in the 
service and should be discharged.  The veteran was separated 
from service by reason of unsuitability.  

In a statement received in February 2002, the veteran 
reported experiences during service he regarded as stressors.  
When he went on liberty, while stationed at a naval base, he 
was accosted, ridiculed and called a "Baby Killer."  After 
a couple of these threatening situations, he decided to stay 
on base.  He was a hospital corpsman and was assigned to a 
naval hospital in an amputee receiving ward.  He worked daily 
with young Marines who had limbs blown off; some had no arms 
or legs and many no faces; most had open infected stomach 
wounds.  The screams coming from these men were like nothing 
the veteran had ever heard.  He described the sound as gut-
wrenching and nauseating.  He would awake with mind-splitting 
headaches and would be trembling and drenched in sweat from 
hearing the screams.  The sounds of those screams were with 
him to this day.  

His description of stressors goes on to mention that, during 
service, he went home to visit his parents.  He met up with 
some fellows he knew from childhood.  At a party, they began 
interrogating him about his joining the military and told him 
he was part of a conspiracy and been brain washed.  They 
slipped him some L.S.D.  He indicated that he has suffered 
from chronic depression and anxiety with bouts of confusion, 
inability to concentrate, and sleep problems.  He has been 
unable to develop intimate, lasting relationships and has 
ongoing distrust of authority.  

Received on March 12, 2002 were reports from Robert Herman, 
M.D.  The veteran gave a history of inability to sit still as 
a child; he was disruptive and undisciplined.  Reference was 
made to his psychiatric evaluation during service, and the 
diagnosis of schizoid personality disorder.  The current 
assessment was that the veteran was depressed, but did not 
appear manic/hypomanic.  

A VA general medical examination was performed on March 29, 
2002.  The examiner stated that the claims file had been 
reviewed.  The veteran admitted to a history of depression 
since 1960, along with PTSD and nightmares of a wartime 
theme.  The diagnoses included depression since 1965 with 
intrusive nightmares of wartime.  The examiner added that the 
veteran had an appointment for an initial PTSD evaluation 
that day. 

A VA psychiatric examination was performed on March 29, 2002.  
The examiner stated the claims filed had been reviewed.  The 
veteran related that he was a hospital corpsman in the Navy 
and took care of amputees coming home from Vietnam.  He 
stated that he could not get rid of the images or the noise 
of the screams of these men.  He gave a history of suicidal 
intentions or ideas, but not attempts, with no history of 
psychiatric hospitalizations after service.  He indicated 
that he was currently undergoing significant marital distress 
and had financial difficulties.  A mental status examination 
was performed.  The diagnoses on Axis I included dysthymia.  

The examiner observed that the veteran's current 
symptomatology appeared to have been precipitated by 
occupational difficulties and marital dysfunction.  
Therefore, it was reasonable to conclude that his medical 
condition was not at least as likely as not related to 
military service.  The examiner noted that the veteran's 
allegations of PTSD linked to his service in the Navy were 
not supported by consistent objective clinical findings or 
contemporaneous records in the claims file.  

VA medical records, dated from May 2002 to January 2003, 
reflect that the veteran was evaluated at a mental health 
clinic.  They include treatment notes from Alan G. Miller, 
M.D.  On admission to a medical facility in May 2002, the 
veteran reported feeling depressed and having suicidal 
ideation.  He indicated that he had severe anxiety and panic 
attacks  The diagnosis on Axis I was adjustment disorder with 
mixed emotional features of depression and anxiety.  The 
diagnosis on Axis II was mixed personality traits.  A January 
2003 treatment entry indicates that the veteran was followed 
for attention deficit hyperactivity disorder and depression.  

Added to the record was a letter to the RO, dated in April 
2003, from the U.S. Armed Services Center for Unit Records 
Research (USASCURR).  It was stated that, based on an 
official source, a Hospital Corpsman's duties consist of 
assisting medical professionals in providing health care to 
service members and their families.  They also act as 
pharmacists, medical technicians, and as aids to nurses, 
physicians, and dentists.  In addition, Hospital Corpsmen 
serve as battlefield medics and x-ray technicians.  Duties of 
the position vary in nature to include providing first aid 
and minor surgery, patient transportation and patient care.  

USASCUUR went on to note that anecdotal incidents, although 
they may be true, are not researchable.  In order to be 
researched, incidents must be reported and documented.  
Stressors such as being called a baby killer, hearing men 
screaming and seeing men die are seldom found in combat 
records.

Procedural Due Process, Preliminary Duties to Notify and 
Assist

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
became effective on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  The VCAA and implementing 
regulations eliminated the requirement of submitting a well-
grounded claim and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  The VCAA and implementing 
regulations also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 U.S.C.A. § 5103(a); Charles v. Principi, 16 
Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).

In this case, VA notified the veteran by letter dated in 
March 2002 that VA would obtain all relevant evidence in the 
custody of a Federal department or agency.  He also was 
advised that VA was in the process of obtaining private 
physician treatment records.  Further, the rating decision 
appealed and the statement of the case (SOC), especially when 
considered together, discussed the pertinent evidence, 
provided the laws and regulations governing the claim, and 
essentially notified the veteran of the evidence needed to 
prevail.  The duty to notify of necessary evidence and of the 
respective responsibilities, his and VA's, for obtaining or 
presenting that evidence has been fulfilled.

As for assisting him with his claim, the veteran's service 
medical records are on file, as are his VA medical records.  
There is no indication that other Federal department or 
agency records exist that should be requested.  A record from 
a 
non-VA medical source has also been obtained.  The veteran 
also was advised what evidence VA had requested and notified 
in the SOC what evidence had been received.  There is no 
indication that any pertinent evidence was not received, 
which is obtainable.  Therefore, the duty to notify of 
inability to obtain records does not arise in this case.  Id.  
Thus, VA's duty to assist has been fulfilled. 

Recently, in Pelegrini v. Principi, No. 01-944, 2004 U.S. 
App. Vet. Claims LEXIS 370 (June 24, 2004) ("Pelegrini 
II"), the United States Court of Appeals for Veterans Claims 
(Court) vacated its previous decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004) ("Pelegrini I") and 
remanded the case to the Board for further development and 
consideration.  Pelegrini II revisited the requirements 
imposed upon VA by the VCAA.  The Court held, among other 
things, that a VCAA notice, as required by 38 U.S.C. § 
5103(a) (West 2002), must be provided to a claimant before 
the initial unfavorable RO decision on a claim for VA 
benefits.  Pelegrini II, 2004 U.S. App. Vet. Claims LEXIS 
370, at *18-*21.  

In this particular case, the March 2002 letter from the RO 
advising the veteran of his rights in VA's claims process 
predated the RO's June 2002 decision initially adjudicating 
his claim.  Accordingly, that VCAA letter complied with the 
sequence of events (i.e., letter before denial) stipulated in 
the Pelegrini decisions, both I and II.

The Court also held in Pelegrini II (as it had in Pelegrini 
I) that a VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) (2003) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Id., at 
*23.  This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1) (2003).

However, VA's General Counsel recently held in VAOPGCPREC 1-
2004 (Feb. 24, 2004) that the "fourth element" requirement 
of Pelegrini I was 
non-binding obiter dictum.  Id. at 7.  This is equally 
applicable to Pelegrini II since the holding, concerning this 
"fourth element," is the same.  And the Board is bound by 
the precedent opinions of VA's General Counsel as the chief 
legal officer of the Department.  See 38 U.S.C.A. § 7104(c) 
(West 2002).

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Furthermore, 
service connection may be granted for a disease diagnosed 
after service discharge when all the evidence establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. §§ 3.303(c), 4.9.

Service connection for PTSD, in particular, requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) (i.e., DSM-IV); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  Although service connection 
may be established based on other 
in-service stressors, the following provisions apply for 
specified in-service stressors as set forth below:

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).

Where, however, VA determines that the veteran did not engage 
in combat, the veteran's lay testimony, by itself, will not 
be sufficient to establish the alleged stressor.  Instead, 
the record must contain service records or other independent 
credible evidence to corroborate the veteran's testimony as 
to the alleged stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).  Those service records that are available must 
support and not contradict the veteran's lay testimony 
concerning the noncombat stressors.  Doran v. Brown, 6 Vet. 
App. 283, 289 (1994).  In this regard, VA "is not required 
to accept doctors' opinions that are based upon the 
appellant's recitation of medical history."  Godfrey v. 
Brown, 8 Vet. App. 113, 121 (1995).  



Analysis

The pertinent medical evidence shows the veteran exhibited 
significant emotional and adjustment problems during service, 
apparently rooted in his childhood experiences.  In fact, an 
emergency psychiatric consultation was prompted by his 
incapacitating anxiety, confusion of thinking, suicidal 
rumination, and recurrent despondency.  Nevertheless, a 
mental status examination revealed that his symptomatology 
was attributable to a schizoid personality disorder, a 
condition for which service connection expressly cannot be 
granted under governing criteria.  38 C.F.R. § 3.303(c), 4.9.  
See, too, Monroe v. Brown, 4 Vet. App. 513, 514-515 (1993); 
Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 
67-90 (July 18, 1990); VAOPGCPREC 82-90 (July 18, 1990); and 
VAOPGCPREC 
11-1999 (Sept. 2, 1999).

Although service department examiners expressed concern that 
the veteran might decompensate into an overt psychosis, such 
an event did not occur.  Neither a psychoneurosis, psychosis 
or other acquired psychiatric disorder, for which VA grants 
service connection, was confirmed while he was in service or 
during the first post-service year presumptive period.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  A psychoneurosis, variously classified as depression 
or dysthymia, was first objectively confirmed more than three 
decades after the veteran had completed his military service.  
And of equal or even greater significance, a VA psychiatrist 
specifically determined that the precipitating factors 
underlying the veteran's dysthymia were related to his then 
relatively recent marital discord and occupational 
disruptions.  He has provided no medical opinion linking his 
current dysthymia/depression to his service in the military, 
so that VA psychiatrist's opinion against the claim is 
unrefuted.  

There is no dispute that the veteran did not engage in 
combat.  Consequently, since his reported stressors are not 
combat related, his lay testimony, by itself, will not be 
sufficient to establish the alleged stressor.  Accordingly, 
the Board must determine whether service records or other 
independent credible evidence corroborate the alleged 
stressors.  VA is not required to accept the veteran's 
uncorroborated account of a stressor.  

The veteran's alleged stressors include episodes of having 
being called a baby killer and having been harassed by peers 
over his serving in the armed services during the war in 
Vietnam.  The USASCUUR's search of official records simply 
does not corroborate these claimed episodes.  Indeed, the 
USASCUUR emphasized that such claimed stressors can rarely be 
verified.  So the veteran's unsubstantiated statements about 
these purported stressful events, alone, are simply 
insufficient to establish their actual occurrence.

Additionally, the veteran identifies as stressors certain 
experiences he had as a corpsman or Navy medic.  He maintains 
that he was exposed to the torment and disfigurement of 
severely wounded Marines, who were treated at the hospital 
where he was stationed.  Service personnel records verify 
that the veteran completed corpsman training, and it appears 
that he may have performed duty as a medic for some period of 
time while he was in service.  So the Board shall assume the 
occurrence of the claimed stressors consisting of the 
veteran's having witnessed the suffering of the servicemen he 
treated.  

But regardless of that, even assuming the veteran experienced 
the stressors of being a corpsman during service that he 
alleges, the medical evidence currently of record still does 
not indicate that he now has PTSD as a result of those 
events.  Neither Dr. Herman nor the VA psychiatrist diagnosed 
PTSD.  And a diagnosis of PTSD is a threshold minimum 
requirement for granting service connection, proof that he 
has the condition claimed (i.e., PTSD).  See, e.g., Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  See also 38 U.S.C. § 1110 (formerly § 310).  In 
the absence of proof of present disability there can be no 
valid claim.  See, too, Degmetich v. Brown, 104 F.3d 1328 
(1997) (also interpreting 38 U.S.C. § 1131 as requiring the 
existence of a present disability for VA compensation 
purposes.  As well, see Wamhoff v. Brown, 8 Vet. App. 517, 
521 (1996).



The Board is aware that the March 2002 VA general medical 
examiner diagnosed that the veteran has depression, which has 
been present since 1965, with intrusive nightmares of 
wartime.  The diagnosis seems to imply the veteran was 
involved in wartime operations when, in fact, he makes no 
such claim.  Rather, he alleges as a stressor his reaction to 
the suffering of wounded Marines who had been returned from 
wartime battle areas in Vietnam.  

In any event, the general medical examiner's report states 
explicitly that the examination was confined to medical 
conditions, and excluded PTSD, and implicitly, any 
psychiatric conditions.  Consistent with the focus of a 
general medical examination, the examiner did not elicit 
mental status findings.  Although the examiner reported 
claims file review, such review would in all likelihood have 
centered on medical conditions, rather than psychiatric 
conditions, as the examiner recognized that the veteran was 
to be afforded a separate examination for PTSD by a 
psychiatrist.  The examiner's diagnosis, then, relating 
depression to wartime experiences, seems to be based largely 
- if not entirely, on the veteran's subjective account about 
his mental status, provided as an incidental detail to an 
examination that was actually confined to medical conditions.  
An opinion, as here, may be reduced in probative value even 
where the statement comes from someone with medical training, 
if the medical issue requires special medical knowledge.  
See, e.g., Black v. Brown, 10 Vet. App. 279 (1997); see also 
Guerrieri v. Brown, 4 Vet. App. 467 (1993).

By contrast, the VA psychiatrist, whose opinion was supported 
by claims file review and mental status interview, determined 
that the veteran's depression had its onset many years after 
service and was attributable to factors that had developed 
since service (namely, his marital discord and difficulty in 
maintaining a job).  So the probative value of the March 2002 
VA general medical examiner's opinion about the etiology of 
the veteran's acquired psychiatric disorder is of far less 
weight than the opinion of the March 2002 VA psychiatrist to 
the contrary.



At bottom, the veteran's unsubstantiated assertion is the 
primary evidence linking his current depressive disorder to 
military service.  The Board is aware that the veteran, 
having completed a corpsman course, has some medical 
training.  However, there is no indication from the record 
that he has expertise specifically in psychiatry, whereas the 
March 2002 VA physician does.  Moreover, the VA 
psychiatrist's opinion was supported by claims file review 
and by current clinical findings.  Accordingly, the veteran's 
opinion attributing his acquired psychiatric disorder to 
military service has only minimal probative value in contrast 
to the medical opinion of the VA psychiatrist, who 
specifically ruled out a nexus between current dysthymia and 
any event or occurrence of the veteran's military service.  

The Board also has taken note of the assertion by the 
veteran's attorney that the March 2002 VA psychiatric 
examination was inadequate for rating purposes because it 
failed to take into account the treatment records of Dr. 
Herman.  The VA psychiatrist, who examined the veteran on 
March 29, 2002, stated that the claims file had been 
reviewed.  Records from Dr. Herman are date stamped as having 
been received by VA on March 12, 2002.  Those records, then, 
were indeed available for review by the VA psychiatrist, even 
if he did not explicitly comment on them.  The Court has 
addressed a similar situation in a precedent case, Wray v. 
Brown, 7 Vet. App. 488 (1995), holding that, in some cases 
the Board may only need to discuss an independent medical 
expert's (IME's) opinion in its reasons and bases even though 
there are contrary opinions of record, so long as the IME has 
fairly considered the material evidence appearing to support 
the appellant's position.  By all accounts, this occurred in 
this particular instance.

The veteran's attorney also has asserted that the March 2002 
VA psychiatric examination was inadequate for rating purposes 
because VA failed to provide certain treatment records to the 
examining psychiatrist.  These records are identified as 
reports of the veteran's hospitalization during June 2002, as 
well as reports of subsequent treatment at a VA outpatient 
mental health facility, including records from a Dr. Miller, 
the head of a VA outpatient mental health clinic.  These 
medical records, compiled in point of time after the VA 
psychiatric examination, could not, of course, have been 
available to the VA physician.  In any event, the Board notes 
that VA medical records, dated from May 2002 to January 2003, 
including records prepared by Dr. Miller, are a part of the 
claims file and were considered in rendering this decision.

For all these reasons, the claim for service connection for a 
psychiatric disorder, including PTSD, must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
current appeal.  38 C.F.R. § 3.102; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).  38 U.S.C.A. 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991). 


ORDER

Service connection for an acquired psychiatric disorder, 
inclusive of PTSD, is denied.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



